Citation Nr: 0922472	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  05-01 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Jackson, 
Mississippi


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
medical expenses incurred at a private medical facility on 
June 18, 2006.


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1971 to April 
1973.  He has no service-connected disabilities.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of April 2007 and July 2008 
by a Department of Veterans Affairs Medical Center (VAMC).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran contends that pursuant to the Veterans Millennium 
Health Care and Benefits Act, he is entitled to payment or 
reimbursement for medical care received on June 18, 2006 at 
the Christus St. Frances Cabrini Hospital (CSFCH) in 
Alexandria, Louisiana.  See 38 U.S.C.A. § 1725 (West 2002); 
38 C.F.R. §§ 17.1000-17.1008 (2008).

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the Veteran and his 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

In this case, the Veteran's representative has not had an 
opportunity to execute a VA Form 646, Statement of Accredited 
Representative in Appealed Case, or otherwise present 
argument prior to the VAMC's certification of this appeal to 
the Board.  Nor has the representative been provided with 
copies of the denials and notification letters or the 
statement of the case.  Copies should be provided on remand 
and the representative must be afforded an opportunity to 
provide written argument to VA.  The Board notes that the 
Texas Veterans Commission is the most recent representative 
appointed by the Veteran and that, to date, there is no 
indication of record that this power of attorney agreement 
has been revoked.  See March 2003 VA Form 21-22, Appointment 
of Veterans Service Organization as Claimant's 
Representative.  


Accordingly, the case is REMANDED for the following action:

1.  The Veteran's representative must be 
provided with copies of the VA denials and 
notification letters, as well as the 
statement of the case.  The representative 
must also be afforded an opportunity to 
provide a VA Form 646, Statement of 
Accredited Representative in Appealed 
Case, or its equivalent to VA.  
Information contained in the duplicate CHR 
shows that the Texas Veterans Commission 
is the most recent representative 
appointed by the Veteran and that, to 
date, there is no indication of record 
that this power of attorney agreement has 
been revoked.  See March 2003 VA Form 21-
22, Appointment of Veterans Service 
Organization as Claimant's Representative.

2.  After any other development deemed 
warranted is completed, and if the benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response. 
  
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




